DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission on 09/23/2021 has been entered.    Claims 1, 3-9, and 11-15 are pending.  
Response to RCE Submission
Claim rejections under 35 U.S.C. §103(a)
Applicants’ amendment and argument filed on 08/31/2021 have been considered, but they are not sufficient to overcome the rejection.
Regarding the 1st argument "the claimed second ammonia removal apparatus is installed at a stage subsequent to the claimed first ammonia removal apparatus and treats a first treated gas treated by the first removal apparatus", the `206 publication discloses an adsorbing device comprising a plurality of stages of adsorption cylinders (4) packed with an adsorbent arranged sequentially with four adsorption cylinders to remove impurities using detectors (7) and (8) for monitoring the impurity removal process through measuring the level of the impurities, and one ordinary skilled in the art would have been motivated to optimize the number of stages of adsorption cylinders from one to four in order to achieve better ammonia removal result, see [0002-0003] and the Figure, and pages 7-8 of the previous Office action. In addition, Fig. 1 of the `075 publication discloses two ammonia absorbers A and B which may also be interpreted as arranged sequentially through the loop of absorber A (2) to absorber B (3) 
Regarding the 2nd argument "the Office Action does not address the claimed requirement of “a plurality of detachably attachable first ammonia removal containers”, the “075 publication discloses an ammonia removal device with one ammonia removal container in one set of process, and the “206 publication teaches an impurity adsorbing device comprising 4 stages of adsorption cylinders (4) packed with an adsorbent to remove impurities. One ordinary skilled in the art would have been motivated to optimize the number of stages of adsorption cylinders from one to four in order to achieve better ammonia removal result.  Accordingly, a plurality of “detachable” first ammonia removal containers arranged in parallel seem to be obvious design for one ordinary skilled in the art in order to select different numbers of the ammonia removal containers through ways of attach and detach or “detachable” first ammonia removal containers. Considering all the cited references as a whole, claims 1, 3-9, and 11-15 would have been prima facie obvious over the cited prior art references.  

Claim Rejections - 35 USC § 103 (revised)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Japan Patent Application Publication JP 2015-59075 A (“the `075 publication”) published on March 30, 2015 in view of Japan Patent Application Publication 56-130206 A/JPS56130206A (“the `206 publication”) published on October 13, 1981, U.S. Patent No. 6,331,281 (“the `281 patent”), U.S. 4,704,267 ("the `267 patent"), and American Laboratory, p.1-4, published Dec. 5 2008 (“American Lab”).

Determination of the scope and content of the prior art (MPEP §2141.01)
The `075 publication discloses a hydrogen production system using ammonia as a hydrogen production source through ammonia decomposition process. The hydrogen production system comprises an ammonia removal apparatus for removing a trace amount of unreacted ammonia from a gas mixture comprising hydrogen generated through the ammonia decomposition process, see pagraphs [0001, and 0007].  Specifically, the ammonia removing device is provided with an ammonia decomposition device for decomposing ammonia into parallel to a gas flow in such a way that it is possible to repeat the discharging of ammonia from another adsorbent when one absorber adsorbs ammonia, and the discharging of ammonia when the other absorber adsorbs ammonia (i.e. continuous operation with regenerating ammonia adsorbed absorber), see [0009], [0011], [0018-0019], and Fig. 1 
    PNG
    media_image1.png
    527
    1276
    media_image1.png
    Greyscale
 for the hydrogen production system comprising the ammonia removing device.   The `075 publication discloses the first ammonia removal device comprising a zeolite adsorbent, see [0024].  The `075 publication discloses a switching system of ammonia adsorption/desorption comprising a plurality of adsorbers arranged in parallel to a gas flow for continuous ammonia removal operation, see [0029], and [0032].    The `075 publication teaches it becomes possible to prevent ammonia from being discharged out of the system for a long time by using a system in which ammonia adsorption and ammonia desorption  are alternately performed in each absorber.  The `075 publication discloses in the switching system, it is preferable to measure the ammonia adsorption amount of the ammonia adsorbent to be used in advance and the 
The `206 publication discloses an adsorbing device comprising a plurality of stages of adsorption cylinders (4) packed with an adsorbent arranged sequentially with four adsorption cylinders to remove impurities using detectors (7) and (8) for monitoring  the impurity removal process through measuring the level of the impurities, see [0002-0003] and the Figure below. 
    PNG
    media_image2.png
    573
    689
    media_image2.png
    Greyscale



: 
    PNG
    media_image3.png
    671
    1035
    media_image3.png
    Greyscale
 

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The differences between Applicants’ claims 1, 8, 10, 12-13, 15 and the `075 publication are:  1) the prior art does not teach the ammonia removal equipment comprises a second ammonia removal apparatus that is installed at a stage subsequent to the first ammonia removal apparatus and that treats a first treated gas treated by the first ammonia removal apparatus; 2) the prior art does not specifically teach a first ammonia concentration measurement apparatus that measures an ammonia concentration in the first treated gas treated by the first ammonia removal apparatus; and 3) the prior art does not teach the first 

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, claims 1, 3, 8, 11-13, 15 would have been obvious over the `075 publication because the difference (1) of the ammonia removal equipment comprises a second ammonia removal apparatus that is installed at a stage subsequent to the first ammonia removal apparatus is further taught and/or suggested by the `206 publication and the `267 patent.
 The `206 publication discloses an adsorbing device comprising a plurality of stages of adsorption cylinders (4) packed with an adsorbent arranged sequentially with four adsorption cylinders to remove impurities using detectors (7) and (8) for monitoring  the impurity in the removal process through measuring the level of the impurities, see [0002-0003] and the Figure.  The `267 patent teaches an ammonia removal unit comprising a plurality of hydride-containing vessels 22, 24, 26, 28, which operate in a SEQUENTIAL manner see col. 3, lns. 1-5, and the Figure.  The motivation to include the second ammonia removal apparatus is to improve the purity/quality of the hydrogen product.  
In terms of the difference 2) a first ammonia concentration measurement apparatus that measures an ammonia concentration in the first treated gas treated by the first ammonia removal apparatus, the `206 publication teaches using detectors 7 and 8 for monitoring the impurities (e.g. ammonia) in the removal process, see [0002-0003], and the Figure.
In terms of the difference 3) a plurality of “detachable” first ammonia removal containers arranged in parallel, the `075 publication discloses an ammonia removal device with one ammonia removal container in one set of process, and the `206 publication teaches an impurity adsorbing device comprising 4 stages of adsorption cylinders (4) packed with an adsorbent to remove impurities.  One ordinary skilled in the art would be motivated to optimize the number of stages of adsorption cylinders from one to four in order to achieve better ammonia removal result.   Accordingly, a plurality of “detachable” first ammonia removal containers arranged in 
 
In terms of claims 4 and 7, the difference of the ammonia concentration measurement apparatus is a wavelength-scanned cavity ring-down spectroscopy (WS-CRDS) system, American Lab teaches using WS-CRDS for measuring ammonia at the ppb level.  

In terms of claim 5, the Fig. 1 of the `075 publication, Fig. 4 of the `281 patent, and the figure of the `206 publication teach the design of using lead-in pipes to connect the various apparatus, or would render the design of claim 5 obvious.

In terms of claim 6, the `206 publication teaches the ammonia removal system comprises two ammonia concentration measurement apparatus (detectors 7 and 8), see the figure.
In terms of claim 9, the `075 publication teaches the ammonia adsorbent is acidic clay mineral, an acid, for removal of the ammonia.

In terms of claim 14, the `075 publication discloses continuous operation with regenerating ammonia adsorbed absorber, see [0009], [0011], [0018-0019], and Fig. 1.  The continuous operation contains switching system of ammonia adsorption/desorption comprising a plurity of adsorbers arraged in parallel to a gas flow for continuous ammonia removal operation, see [0029], and [0032].   The `206 publication discloses an adsorbing device comprising a plurality of stages of adsorption cylinders (4) packed with an adsorbent arranged sequentially with four adsorption cylinders to remove impurities. 

Optimization of operation procedure is not considered inventive steps, rather routine practice at grasp of one ordinary skilled in the art in view of the prior art teaching.  Even if the but whether the claimed invention as a whole would have been obvious.  Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 218 USPQ 871 (Fed. Cir. 1983); Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983).  Even though applicant's modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art.  In re Sola, 22 C.C.P.A. (Patents) 1313, 77 F.2d 627, 25 USPQ 433 ; In re Normann et al., 32 C.C.P.A. (Patents) 1248,150 F.2d 708, 66 USPQ308; In re Irmscher, 32 C.C.P.A. (Patents) 1259,150 F.2d 705, 66 USPQ 314 .   In considered all the cited references as a whole, claims 1, 3-9 and 11-15 would have been prima facie obvious over the prior art teachings.

Conclusions
Claims 1, 3-9 and 11-15 are rejected.


	Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/YONG L CHU/Primary Examiner, Art Unit 1731